In a contested probate proceeding, the proponent of the will appeals from (1) an order of the Surrogate’s Court, Richmond County (Gigante, S.), dated June 4, 2008, and (2) a resettled order of the same court dated June 25, 2008, which granted the objectants’ motion for a protective order and to quash certain subpoenas.
Ordered that the appeal from the order is dismissed, as that order was superseded by the resettled order; and it is further,
Ordered that the resettled order is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents, payable by the appellant personally.
“A party seeking discovery from a nonparty witness must show special circumstances” (Tannenbaum v Tenenbaum, 8 AD3d 360 [2004]; see Lanzello v Lakritz, 287 AD2d 601 [2001]). Here, the appellant failed to establish special circumstances to justify her demand for nonparty disclosure, “since she failed to demonstrate that the information sought was otherwise unobtainable” (Schwarz v Schwarz, 227 AD2d 611, 612 [1996]; see Tannenbaum v Tenenbaum, 8 AD3d at 360; Matter of Validation Review Assoc. [Berkun—Schimel], 237 AD2d 614, 615 [1997]). Accordingly, the Surrogate’s Court properly granted the objectants’ motion for a protective order and to quash certain subpoenas. Dillon, J.P., Eng, Belen and Hall, JJ., concur.